Petition
for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed June 17, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00358-CR
NO. 14-10-00367-CR
____________
 
IN RE DANIEL RODRIGUEZ, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
MEMORANDUM
OPINION
On April 21, 2010, Relator, Daniel Rodriguez, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann '22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  The petitioner asks this court to order the
respondents, the Honorable Larry Standley, presiding judge of County Criminal
Court at Law No. 6, Harris County, Texas, and Loren Jackson, District Clerk of
Harris County, to “issue a writ of mandamus ordering the application for a writ
of habeas corpus filed or in the alternative ordering that the appeal be
reinstated and record sent to this court.”
Relator filed an application for writ of habeas corpus in the
trial court seeking release from a 1996 misdemeanor conviction for driving
while intoxicated.  The trial court denied relator’s application, and relator attempted
to appeal the denial.  The trial court, however, denied appellant’s notice of
appeal.
On June 1, 2010, the trial court withdrew its previous order
denying relator’s right to appeal.  The court further ordered the Harris County
District Clerk to immediately assemble and transmit the clerk’s record to this
court.  
Accordingly, the petition for writ of mandamus is ordered
dismissed as moot.
PER CURIAM
 
Do Not Publish — Tex. R. App. P. 47.2(b).
 
Panel
consists of Justices Anderson, Frost, and Seymore.